      Case 1:18-cv-03488-ELH Document 9 Filed 03/22/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                            NORTHERN DIVISION

STOUT LAW GROUP, P.A.                               Case No.: 1:18-cv-03488-ELH

       Plaintiff
v.

INTEGRATED CANNABIS SOLUTIONS, INC.

       Defendant


                            NOTICE OF VOLUNTARY DISMISSAL
                             PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)



Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff

Stout Law Group, P.A., through its undersigned counsel, hereby gives notice that the above

captioned action is voluntarily dismissed, without prejudice against the Defendant

INTEGRATED CANNABIS SOLUTIONS, INC.




                                                    Respectfully submitted,


                                                    /s/ Matheau J. W. Stout
                                                    Matheau J. W. Stout (28054)
                                                    400 E. Pratt Street, 8th Floor
                                                    Baltimore, Maryland 21202
                                                    (410) 429-7076 Tel
                                                    (888) 907-1740 Fax
                                                    Attorney for Plaintiff
